Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 9, 11, 13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 12, and 14  of U.S. Patent No. 10,193,993 B2 in view of Zhang (US-20100198911-A1), as each element of the above noted pending claims is fully anticipated by a corresponding patented claim in view of Zhang, as illustrated below.
Regarding pending claim 1, patented claim 7 anticipates all of said claim, with the exception of the concluding clause: transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie.	Zhang shows transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie ([43], see “is used the next time when the client visits the operator server”; e.g., as discussed in [36-37] and illustrated in Fig. 2 steps 201-202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patented claim 7 with the cookie sharing and re-use functionality of Zhang in order to transfer user session and state date between domains, enabling more accurate tracking of user activity and preferences by enabling analysis of larger activity data sets.
	Regarding pending claim 3, patented claim 7 fully anticipates all of the pending claims features.
	Regarding pending claim 5, patented claim 12 fully anticipates all of the pending claims features.
Regarding pending claim 9, patented claim 1 anticipates all of said claim, with the exception of the concluding clause: transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie.	Zhang shows transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie ([43], see “is used the next time when the client visits the operator server”; e.g., as discussed in [36-37] and illustrated in Fig. 2 steps 201-202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patented claim 1 with the cookie sharing and re-use functionality of Zhang in order to transfer user session and state date between domains, enabling more accurate tracking of user activity and preferences by enabling analysis of larger activity data sets.
	Regarding pending claim 11, patented claim 1 fully anticipates all of the pending claims features.
	Regarding pending claim 13, patented claim 6 fully anticipates all of the pending claims features.
Regarding pending claim 17, patented claim 14 anticipates all of said claim, with the exception of the concluding clause: transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie.	Zhang shows transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie ([43], see “is used the next time when the client visits the operator server”; e.g., as discussed in [36-37] and illustrated in Fig. 2 steps 201-202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patented claim 14 with the cookie sharing and re-use functionality of Zhang in order to transfer user session and state date between domains, enabling more accurate tracking of user activity and preferences by enabling analysis of larger activity data sets.
Regarding pending claim 19, patented claim 14 fully anticipates all of the pending claims features.

Claims 2, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 14 of U.S. Patent No. 10,193,993 B2 in view of Zhang, further in view of Afergan (US-20080092058-A), as each element of the above noted pending claims is fully anticipated by a corresponding patented claim in view of Zhang and Afergan, as illustrated below.	Regarding pending claim 2, patented claim 7 in view of Zhang fully anticipates all of claim 1.	Patented claim 7 in view of Zhang does not show: receiving, at the client device from the second content publisher, an advertisement that is targeted for the client device based at least in part on the user interaction data with the content of the first content publisher.	Afergan shows receiving, at the client device from the second content publisher, an advertisement that is targeted for the client device based at least in part on the user interaction data with the content of the first content publisher ([10-11,16,21]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patented claim 7 in view of Zhang with the advertisement targeting functionality of Afergan in order to improve the applicability of the advertisements shown to users by considering the supplemental user tracking and activity data collected.  	Regarding pending claims 10 and 18, the limitations of said claims are addressed in the above analysis of claim 2.

Claims 1, 3, 5, 6, 9, 11, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 11 and 17 of U.S. Patent No. 11,201,938 B2 in view of Zhang, as each element of the above noted pending claims is fully anticipated by a corresponding patented claim in view of Zhang, as illustrated below.
Regarding pending claim 1, patented claim 1 anticipates all of said claim, with the exception of the concluding clause: transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie.	Zhang shows transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie ([43], see “is used the next time when the client visits the operator server”; e.g., as discussed in [36-37] and illustrated in Fig. 2 steps 201-202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patented claim 1 with the cookie sharing and re-use functionality of Zhang in order to transfer user session and state date between domains, enabling more accurate tracking of user activity and preferences by enabling analysis of larger activity data sets.
Regarding pending claim 3, patented claim 1 fully anticipates all of the pending claims features.
Regarding pending claim 5, patented claim 5 fully anticipates all of the pending claims features.
Regarding pending claim 6, patented claim 8 fully anticipates all of the pending claims features.
Regarding pending claim 9, patented claim 17 anticipates all of said claim, with the exception of the concluding clause: transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie.	Zhang shows transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie ([43], see “is used the next time when the client visits the operator server”; e.g., as discussed in [36-37] and illustrated in Fig. 2 steps 201-202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patented claim 17 with the cookie sharing and re-use functionality of Zhang in order to transfer user session and state date between domains, enabling more accurate tracking of user activity and preferences by enabling analysis of larger activity data sets.
Regarding pending claim 11, patented claim 17 fully anticipates all of the pending claims features.
Regarding pending claim 17, patented claim 11 anticipates all of said claim, with the exception of the concluding clause: transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie.	Zhang shows transmitting, by the client device to the second content publisher, a second web object request under the second domain name associated with the second content publisher based at least in part on the directive to set the second cookie ([43], see “is used the next time when the client visits the operator server”; e.g., as discussed in [36-37] and illustrated in Fig. 2 steps 201-202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patented claim 11 with the cookie sharing and re-use functionality of Zhang in order to transfer user session and state date between domains, enabling more accurate tracking of user activity and preferences by enabling analysis of larger activity data sets.
Regarding pending claim 19, patented claim 11 fully anticipates all of the pending claims features.

Claims 2, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 17 of U.S. Patent No. 10,193,993 B2 in view of Zhang, further in view of Afergan, as each element of the above noted pending claims is fully anticipated by a corresponding patented claim in view of Zhang and Afergan, as illustrated below.
Regarding pending claim 2, patented claim 1 in view of Zhang fully anticipates all of claim 1.	Patented claim 1 in view of Zhang does not show: receiving, at the client device from the second content publisher, an advertisement that is targeted for the client device based at least in part on the user interaction data with the content of the first content publisher.	Afergan shows receiving, at the client device from the second content publisher, an advertisement that is targeted for the client device based at least in part on the user interaction data with the content of the first content publisher ([10-11,16,21]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patented claim 1 in view of Zhang with the advertisement targeting functionality of Afergan in order to improve the applicability of the advertisements shown to users by considering the supplemental user tracking and activity data collected.  	Regarding pending claims 10 and 18, the limitations of said claims are addressed in the above analysis of claim 2.

				Subject Matter Allowable over Prior Art	Claims 4, 7, 8, 12, 14 – 16, and 20 are presently objected to as being dependent on the above claims presently rejected under Double Patenting.	Claims 1 – 20  would be allowable, absent the pending Double Patenting rejections.	The closet prior art of record includes:
	Zhang (US-20100198911-A1), discussing mechanisms for sharing cookies across different operators (Figs. 2, 6).
	Afergan (US-20080092058-A1), discussing mechanisms to share cookies and thus tracking data across different operators for the purpose of achieving more precise user tracking, thus improving advertisement targeting ([10-11,16,21]).	Additional relevant prior art, previously uncited, includes:	Mayo (US-20050204148-A1), 	Cheng (Cheng et al. English translation of CN-101482882-A. (Year: 2009)), and 	Mayer (Mayer, Jonathan R., and John C. Mitchell. "Third-party web tracking: Policy and technology." 2012 IEEE symposium on security and privacy. IEEE. (Year: 2012)).

	

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442